DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-3 are amended.  Claims 1-3 remain pending before the Office.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2009/0069045) in view of Song et al. (US 2018/0210491).
Regarding claim 1, Cheng discloses a wrist-worn device with at least one camera comprising: 
a band or sleeve which is configured to be worn on a person's wrist (see at least Figures 5 and 6); 
a housing on the band or sleeve ([0040] states that 11 is a housing, the previously cited figures show the location on the band); 
a flip-up or pop-up component on the housing (Figs 5 and 6 show cover 12 on housing 11 is capable of flipping up); 
a display on a first side of the flip-up or pop-up component (the watch face 121 is a display for at least the time and date, another embodiment shows a monitor 111a in Fig. 9 and discussed at [0049]); and 
a camera on a second side of the flip-up or pop-up component, wherein the second side is opposite the first side (video camera lens 128 is shown on the opposite side in Fig. 6 and Fig. 9).
However, Cheng does not disclose a second display at a different location on the circumference of the band or sleeve than the housing, wherein the images from the cameras are shown in the second display (Cheng does disclose a second monitor/display 111a, but it is located on the cover 12 in an embodiment, see [0049]).  However, Song et al. teach a watch device that includes options for including auxiliary devices on the band of the watch (Fig. 4 shows exemplary auxiliary modules 112x on the band, 
Regarding claim 2, Cheng discloses a wrist-worn device with at least one camera comprising: 
a band or sleeve which is configured to be worn on a person's wrist (see at least Figures 5 and 6); 
a housing on the band or sleeve ([0040] states that 11 is a housing, the previously cited figures show the location on the band); 
a flip-up or pop-up component on the housing (Figs 5 and 6 show cover 12 on housing 11 is capable of flipping up); 
a display on a side of the flip-up or pop-up component (the watch face 121 is a display for at least the time and date, another embodiment shows a monitor 111a in Fig. 9 and discussed at [0049]); and 
a camera on the same side of the flip-up or pop-up component as the display (Figs. 5 and 9 shows camera 115 on the same side as the display).
However, Cheng does not disclose a second display at a different location on the circumference of the band or sleeve than the housing, wherein the images from the cameras are shown in the second display (Cheng does disclose a second monitor/display 111a, but it is located on the cover 12 in an embodiment, see [0049]).  However, Song et al. teach a watch device that includes options for including auxiliary devices on the band of the watch (Fig. 4 shows exemplary auxiliary modules 112x on the band, [0040] states that the modules 112x may include an auxiliary display).  Song et al. state that the auxiliary 
Regarding claim 3, Cheng discloses a wrist-worn device with at least one camera comprising:
a band or sleeve which is configured to be worn on a person's wrist (see at least Figures 5 and 6); 
a housing on the band or sleeve ([0040] states that 11 is a housing, the previously cited figures show the location on the band); 
a flip-up or pop-up component on the housing (Figs 5 and 6 show cover 12 on housing 11 is capable of flipping up); 
a display on a first side of the flip-up or pop-up component (the watch face 121 is a display for at least the time and date, another embodiment shows a monitor 111a in Fig. 9 and discussed at [0049]); 
a first camera on the first side of the flip-up or pop-up component (Figs. 5 and 9 shows camera 115 on the first side); and 
a second camera on a second side of the flip-up or pop-up component, wherein the second side is opposite the first side (Figs. 6 shows a second camera 128 on the other side of the flip-up component).
However, Cheng does not disclose a second display at a different location on the circumference of the band or sleeve than the housing, wherein the images from the first camera or second camera are shown in the second display (Cheng does disclose a second monitor/display 111a, but it is located on the cover 12 in an embodiment, see [0049]).  However, Song et al. teach a watch device that includes .

Conclusion
Claims 1-3 are rejected.
The following reference is also provided for Applicant’s benefit: 
Matsuzawa et al. (US 2021/0118276)
Ichikawa (US 2018/0033118).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791          


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791